DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleary et al. (4,248,027).
	Cleary et al. (4,248,027) disclose(s):
Feeding device, figure(s) 4;
Products, abstract;
Storage container 50;
conveyor belt(s) 28;
conveyor direction, left to right; 
feeding belt(s) 10;
Storage container Opening, beveled section at 50A, figure(s) 5;
conveyor belt(s) upper side, figure(s) 3 at 16;
feeding belt(s) holes 72;
guiding element comprising a guide plate 20;
positioning element 76.

Note that Cleary et al. (4,248,027) disclose(s) a device comprising products & belt(s) holes substantially matching in dimensions.  Cleary et al. (4,248,027) also disclose(s) a guiding element comprising a guiding surface directly below the feeding belt(s).  This arrangement forestalls product drop through until required at the conveyor belt(s).  
	With regard to claim(s) 2-3, Cleary et al. (4,248,027) disclose(s) a plurality of holes 72 in matrix orientation, figure(s) 5.  
	With regard to claim(s) 10, note that Cleary et al. (4,248,027) disclose(s) a transversely oriented positioning element, 76, best seen in figure(s) 5.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-8 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleary et al. (4,248,027) in view of List (4,094,129).
	With regard to claim(s) 5, Cleary et al. (4,248,027) is/are silent on low friction surfaces and/or materials of construction.  List (4,094,129) teach(es) a low friction surfaces and/or materials of construction, column(s) 5, last paragraph, in a conveyor conveying products from a hopper to a downstream conveyor, 70, using a conveyor belt(s) comprising a plurality of holes dimensioned according to product size.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With regard to claim(s) 7, Cleary et al. (4,248,027) disclose(s) a horizontal feeding belt(s).  Cleary et al. (4,248,027) lack(s) an inclined feeding belt(s).  List (4,094,129) teach(es) an inclined feeding belt(s) 22, as 18 would correspond to the conveyor belt(s) in List (4,094,129), in a conveyor conveying products from a hopper to a downstream conveyor, 70, using a conveyor belt(s) comprising a plurality of holes dimensioned according to product size.  
	Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the trinary choice of if to make a conveyor belt(s) horizontal, inclined or declined), with a reasonable expectation of success KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

	It would have been obvious to modify Cleary et al. (4,248,027) to provide an inclined feeding belt(s) & low friction surfaces and/or materials of construction in order to either increase efficiency or accommodate practical considerations as taught by List (4,094,129).  

	Conclusion
Claims 6, 9 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.

/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651